Case: 19-60631      Document: 00515437890         Page: 1    Date Filed: 06/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60631                             June 2, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

FREDERICK CHAMPION, JR.,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:07-CR-156-1


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Frederick Champion, Jr., challenges the 24-month sentence of
imprisonment imposed following the revocation of supervised release for his
2008 conviction for possession of a firearm by a felon. Champion contends that
his revocation sentence, which exceeded the range provided in the policy
statements of the Sentencing Guidelines, is both procedurally and
substantively unreasonable.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60631     Document: 00515437890     Page: 2   Date Filed: 06/02/2020


                                  No. 19-60631

      Revocation sentences generally are reviewed under 18 U.S.C. § 3742(a)’s
“plainly unreasonable” standard. United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011). Because Champion failed to object on the specific procedural
reasonableness grounds he asserts on appeal, we review those arguments for
plain error. See United States v. Dunigan, 555 F.3d 501, 506 (5th Cir. 2009).
Under a plain error standard, Champion must show a forfeited error that is
clear or obvious and that affected his substantial rights. See Puckett v. United
States, 556 U.S. 129, 135 (2009). We have discretion to correct such an error
but will do so only if it “seriously affects the fairness, integrity, or public
reputation of judicial proceedings.” Id. (brackets and citation omitted).
      Champion argues that the district court procedurally erred by failing to
explain its reasons for imposing a sentence above the advisory range. Although
a district court commits clear error when it fails to state reasons for imposing
a revocation sentence outside the advisory range, because the record shows
that the district court heard and explicitly adopted the probation officer’s
recommendations and reasons, we conclude that the district court provided
sufficient reasons to allow for appellate review and, thus, Champion has not
shown that any error affected his substantial rights.         See United States
v. Whitelaw, 580 F.3d 256, 261-264 (5th Cir. 2009). In addition, as there is no
indication that a more detailed explanation would have resulted in a shorter
sentence or that any improper sentencing factors were considered, Champion
has not shown that any error seriously affected the fairness, integrity, or public
reputation of judicial proceedings. See id. at 264-65.
      Champion also argues that his 24-month revocation sentence was
substantively unreasonable. We review the substantive reasonableness of a
sentence for “an abuse of discretion, examining the totality of the
circumstances.” United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).



                                        2
    Case: 19-60631     Document: 00515437890      Page: 3   Date Filed: 06/02/2020


                                  No. 19-60631

Although Champion’s 24-month sentence exceeds the policy statement range
of 8 to 14 months, it is within the statutory maximum of 24 months. “We have
routinely affirmed revocation sentences exceeding the advisory range, even
where the sentence equals the statutory maximum.” Id. (quoting United States
v. Casey, F. App’x 199, 200 (5th Cir. 2009)). Champion has not shown that the
district court failed to account for a factor that should have received significant
weight, gave significant weight to any irrelevant or improper factors, or clearly
erred in balancing the sentencing factors. See id. Accordingly, Champion has
not established that his sentence is substantively unreasonable.
      The judgment is AFFIRMED.




                                        3